     Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 1 of 8 PAGEID #: 234




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                        :
                                                 :     Case No. 1:16-cr-090
          Plaintiff,                             :
                                                 :     Judge Susan J. Dlott
     v.                                          :
                                                 :     ORDER DENYING DEFENDANT’S
ROBERT LAMBERT,                                  :     MOTION FOR COMPASSIONATE
                                                 :     RELEASE
          Defendant.                             :
                                                 :

           This matter is before the Court on Defendant’s Motion to Reduce Sentence and

supplement to his Motion (Docs. 55, 56). The United States opposes Defendant’s Motion.

(Docs. 63.) For the reasons set forth below, Defendant’s Motion will be DENIED.

I.         BACKGROUND

           On July 27, 2017, Defendant Robert Lambert entered into a plea agreement in this matter.

(Doc. 33.) As part of the plea agreement, Lambert pled guilty to Counts 3 and 4 of the

Indictment, which charged him with distribution of child pornography in violation of 18 U.S.C. §

2252(a)(2) and possession of child pornography in violation of 18 U.S.C. § 2252(a)(4).

           Pursuant to the Statement of Facts to which he admitted, in August 2016, Hillsboro, Ohio

police initiated an investigation involving Lambert after having been informed by two minors

that Lambert had taken photographs and videos of them at his home. (Doc. 33 at PageID 112.)

According to the minors, they were either nude or engaged in sex acts when Lambert took the

photographs and videos. (Id.) Lambert’s acquaintance confirmed that Lambert, under the alias

of “Bobby Dale,” sent him images and videos of the minors performing sex acts using Facebook

messenger and told him that the ages of the minors were “16 and 17 legal in [O]hio.” (Id.)
   Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 2 of 8 PAGEID #: 235




       Law enforcement executed a search warrant at Lambert’s residence and seized

computers, computer devices, a camera, a cell phone, and other items capable of containing

media. (Id.) Among the materials found on Lambert’s computer were the images and videos

sent by “Bobby Dale” via Facebook messenger, numerous other images depicting the minors

engaged in sexually explicit conduct or nude, and a significant number of other child

pornographic images not produced by Lambert depicting other children engaged in sexually

explicit conduct. (Id. at PageID 112.) Those depictions included images of children less than 12

years of age who had been identified by law enforcement and displayed lascivious exhibitions,

among various sex acts. (Id. at PageID 112–13.)

       On January 5, 2018, Lambert was sentenced to 132 months of imprisonment on each

count to run concurrently followed by eight years of supervised release on each count to run

concurrently. (Doc. 157.) Taking into account Lambert’s community service, the Court

deviated downward from the 188–235 month range recommended in the United States

Sentencing Guidelines (“Guidelines”). He is currently incarcerated at Devens Federal Medical

Center and has served roughly twenty-five percent of his sentence with a projected release date

of May 21, 2027.

       After sentencing, the world was upended by the COVID-19 pandemic. COVID-19 is

caused by a severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) and was recognized

as a pandemic in March 2020. On May 29, 2020, Lambert requested compassionate release,

available under 18 U.S.C. § 3582(c)(1)(A), from the Warden of his prison based upon his

medical conditions and risk of contracting COVID-19. (Doc. 56-1 at PageID 208.) The request

was denied on June 10, 2020. (Id. at 208–209.) On June 19, 2020, Lambert was informed




                                                2
      Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 3 of 8 PAGEID #: 236




verbally and in writing that his request for compassionate release was denied. (Id. at PageID

209.)

         On July 18, 2020, Lambert filed the instant Motion for Compassionate Release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. 55, 56.1) The Government filed a response in opposition

on October 16, 2020. (Doc. 63.2) Lambert is 66 years old and has the following medical

conditions: hypertension, hyperlipidemia, barrett’s esophagus, obstructive sleep apnea,

myasthenia gravis, diabetes mellitus type II, diabetic neuropathy, meningioma, obesity, and

anemia. (Doc. 56-1 at PageID 208.) Lambert argues: (1) his medical conditions and age make

him vulnerable to serious illness and death if he contracts COVID-19 while incarcerated; and (2)

he has already served time sufficient to satisfy the purposes of his sentencing and believes he

will be productive if released. His release plan is to reside at a friend’s home.

II.      LEGAL STANDARD AND ANALYSIS

         The Court lacks authority to resentence a defendant, except as permitted by statute.

United States v. Houston, 529 F.3d 743, 748–49 (6th Cir. 2008). “The compassionate release

provisions were first included in the Sentencing Reform Act of 1984 . . . to be a ‘safety valve’ to

reduce a sentence in the ‘unusual case in which the defendant’s circumstances are so changed,

such as by terminal illness, that it would be inequitable to continue the confinement of the

prisoner.’” United States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. Jan. 8, 2020) (quoting S.

Rep. 98-225, at 121 (1983)). A defendant seeking sentence reduction bears the burden of




1
  He since has obtained representation from the federal public defender, who rests on Defendant’s original Motion
and supplement. (Doc. 58.)
2
  Lambert, through counsel who does not represent him, filed a reply brief which the Court will disregard as it was
not filed by his current attorney. (See Doc. 64.) Regardless, the reply brief would not change the outcome of the
Court’s ruling.

                                                         3
    Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 4 of 8 PAGEID #: 237




proving entitlement to compassionate release. Id. at 426; United States v. Hill, No. 5:14CR337,

2020 WL 5104477, at *1 (N.D. Ohio Aug. 31, 2020).

         Compassionate release motions are governed by 18 U.S.C. § 3582(c)(1)(A). Pursuant to

§ 3582(c)(1)(A)(i):

         The court may not modify a term of imprisonment once it has been imposed
         except that--
         (1) in any case--
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a
         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
         such a request by the warden of the defendant’s facility, whichever is earlier,
         may reduce the term of imprisonment (and may impose a term of probation
         or supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment), after considering the
         factors set forth in section 3553(a) to the extent that they are applicable, if it
         finds that--
         (i) extraordinary and compelling reasons warrant such a reduction . . . and
         that such a reduction is consistent with applicable policy statements issued
         by the Sentencing Commission.

         In the case at bar, Lambert exhausted the required administrative remedies.3 (Doc. 56-1

at PageID 208–209.) However, the Court may grant his compassionate release only if “after

considering the factors set forth in [18 U.S.C.] section 3553(a)4 to the extent that they are

applicable,” it finds that “extraordinary and compelling reasons warrant such a reduction;” the

defendant is “not a danger to the safety of any other person or to the community, as provided in




3
  Lambert requested compassionate release from the Bureau of Prisons, but the Warden denied his request on June
10, 2020. (Doc. 56-1 at PageID 208–09.) On June 19, 2020, Defendant was notified of the denial of compassionate
release request. (Id.)
4
  The 18 U.S.C. § 3553(a) factors include: (1) the nature and circumstances of the offense and the defendant’s
history and characteristics; (2) the need for the sentence imposed to reflect the seriousness of the offense; to promote
respect for the law; to provide just punishment for the offense; to afford adequate deterrence; to protect the public
from further crimes of the defendant; and to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment; (3) the kinds of sentences available; (4) the kinds of sentence and the
sentencing range; (5) any pertinent policy statement; (6) the need to avoid unwarranted sentencing disparities; and
(7) the need to provide restitution to any victims of the offense.

                                                           4
       Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 5 of 8 PAGEID #: 238




18 U.S.C. § 3142(g)5;” and the reduction is consistent with the applicable Sentencing

Commission policy statements.6 18 U.S.C. § 3582(c)(1)(A)(i).

III.     ANALYSIS

         A. Extraordinary and Compelling Reason

         Lambert suffers from conditions the Centers for Disease Control and Prevention (“CDC”)

has identified as increasing an individual’s risk of severe illness from COVID-19, including:

obesity, severe obesity, and type 2 diabetes mellitus. CENTERS FOR DISEASE CONTROL AND

PREVENTION, CORONAVIRUS DISEASE 2019 (COVID-19), People                 With Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited November 12, 2020). In addition, the following conditions may

cause an increased risk for severe illness from COVID-19: hypertension and being overweight.

(Id.) Lambert is 66 years of age, and the CDC reports that as an individual gets older, the risk

for severe illness from COVID-19 increases. CENTERS FOR DISEASE CONTROL AND PREVENTION,



5
  Under 18 U.S.C. § 3142(g):
         (g) Factors to be considered.--The judicial officer shall, in determining whether there are
         conditions of release that will reasonably assure the appearance of the person as required and the
         safety of any other person and the community, take into account the available information
         concerning--
         (1) the nature and circumstances of the offense charged, including whether the offense is a crime
         of violence, a violation of section 1591, a Federal crime of terrorism, or involves a minor victim or
         a controlled substance, firearm, explosive, or destructive device;
         (2) the weight of the evidence against the person;
         (3) the history and characteristics of the person, including--
         (A) the person’s character, physical and mental condition, family ties, employment, financial
         resources, length of residence in the community, community ties, past conduct, history relating to
         drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings;
         and
         (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or
         on other release pending trial, sentencing, appeal, or completion of sentence for an offense under
         Federal, State, or local law; and
         (4) the nature and seriousness of the danger to any person or the community that would be posed
         by the person’s release.
6
  The applicable Sentencing Commission policy statements are contained in Sentencing Guideline § 1B1.13, and the
accompanying commentary. However, “this statement is at least partly anachronistic because it has not yet been
updated to reflect the new procedural innovations of the First Step Act.” Ebbers, 432 F. Supp. 3d at 427.

                                                       5
    Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 6 of 8 PAGEID #: 239




CORONAVIRUS DISEASE 2019 (COVID-19), Older       Adults, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/older-adults.html (last visited November 12, 2020).

       Although the Court is sympathetic that Lambert suffers from medical conditions that

place him at increased risk from COVID-19, it does not find that his conditions rise to the level

warranting his compassionate release. First, the Warden of his prison maintains that “FMC

Devens is able to manage [Lambert’s] medical needs at this time.” (Doc. 208 at PageID 56-1.)

In addition, Lambert’s medical conditions are not extraordinary. By way of comparison, the

Court found an extraordinary and compelling reason for compassionate release where an inmate

suffered from a long list of severe medical conditions, some of which were non-recoverable and

rendered the inmate non-ambulatory. United States v. Smith, No. 15-cr-119 (S.D. Ohio Nov. 10,

2020) (Doc. 327) (granting motion for compassionate release). Lambert’s conditions simply do

not rise to the same rare and extraordinary level. The same applies to Lambert’s age. Although

he is of increased age, he is not extraordinarily vulnerable due to his age of 66.

       Even if the Court were to find that Lambert’s medical conditions and age present an

extraordinary and compelling reason for his release, the Court finds that Lambert remains a risk

of danger to the community and the 18 U.S.C. § 3553(a) sentencing factors weigh against his

release.

       B. 18 U.S.C. § 3553(a) Sentencing Factors and Whether Defendant is a Danger to
          the Community

       The Court next will consider the sentencing factors and whether Defendant is a danger to

the community. Among the factors to be considered are the nature and characteristics of the

Defendant’s offense; the Defendant’s criminal history; the need for the sentence imposed to

reflect the seriousness of the Defendant’s conduct; the need to protect the public; the Guidelines

range; and the need to avoid unwarranted sentencing disparities.


                                                  6
    Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 7 of 8 PAGEID #: 240




       The two offenses to which Lambert pled guilty, distribution and possession of child

pornography, are very serious offenses. Although the crimes are “non-violent,” they are not

victimless crimes. The sexual exploitation of children significantly impacts a vulnerable

population. The evidence in this case also demonstrates Defendant’s role in filming and

photographing children engaged in sexual acts. Further, the offenses were perpetrated from

Defendant’s home, so a home setting does not mitigate his risk to the community.

       Because of the severity of his crimes and the specific facts underlying them, the Court

sentenced Lambert to a significant term of 132 months of imprisonment on each count to run

concurrently, followed by eight years of supervised release on each count to run concurrently.

(Doc. 157.) Lambert’s sentence already reflects a downward departure from the Guidelines

range. To date, Lambert has served only about twenty-five percent of his sentence. The Court is

concerned that reducing Lambert’s sentence further would not reflect the seriousness of his

conduct, deter similar conduct, or protect the public.

       Lastly, although Lambert does not have any other significant criminal history, he did

suffer from serious medical issues when he was sentenced. Those medical conditions did not

thwart his ability to engage in child exploitation crimes. Unlike the Smith case, the Court does

not find Defendant’s physical condition removes or reduces his risk to the community. See

Smith, No. 15-cr-119 (S.D. Ohio Nov. 10, 2020) (Doc. 327) (defendant’s condition was so

deteriorated she no longer posed a threat to the community).

       For these reasons, the Court concludes that the Defendant remains a danger to the

community and the 18 U.S.C. § 3553(a) sentencing factors do not support a reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).




                                                 7
      Case: 1:16-cr-00090-SJD Doc #: 65 Filed: 11/17/20 Page: 8 of 8 PAGEID #: 241




IV.     CONCLUSION

        After careful consideration and for the reasons set forth herein, Defendant’s Motion for

Compassionate Release (Doc. 55, 56) is DENIED.

        IT IS SO ORDERED.


                                                     S/Susan J. Dlott______________
                                                     Judge Susan J. Dlott
                                                     United States District Court




                                                8
